Citation Nr: 0820878	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a chronic right 
knee disorder to include medial meniscectomy residuals, 
chondromalacia patella, and osteoarthritis.  

2.  Entitlement to service connection for a chronic left knee 
disorder to include chondromalacia patella and 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1972 to July 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Mar 2003 rating decision of the 
Waco, Texas, Regional Office (RO) which, in pertinent part, 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for bilateral chondromalacia of the knees and 
denied the veteran's claim.  In April 2007, the veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  In September 2007, the Board, in 
pertinent part, reopened the veteran's claim of entitlement 
to service connection for bilateral chondromalacia of the 
knees and remanded the veteran's claim to the RO for 
additional action.  


FINDINGS OF FACT

1.  A chronic right knee disorder was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic right knee medial meniscectomy residuals and 
osteoarthritis have not been shown to have originated during 
active service.  

2.  A chronic left knee disorder was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic left knee osteoarthritis has not been shown to have 
originated during active service.  




CONCLUSIONS OF LAW

1.  A chronic right knee disorder to include medial 
meniscectomy residuals, chondromalacia patella, and 
osteoarthritis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  

2.  A chronic left knee disorder to include chondromalacia 
patella and osteoarthritis was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1110, 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
December 2002, May 2004, and March 2006 which informed him of 
the evidence generally needed to support a claim for service 
connection and the assignment of an effective date and a 
disability evaluation for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded an April 2007 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is of record.  The veteran's 
claims were remanded to the RO for additional action.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2007).  

The veteran's service medical records indicate that he was 
seen for right knee and left knee complaints.  A February 
1976 treatment entry states that the veteran complained of 
right knee pain.  He denied having sustained any right knee 
trauma or injury.  Contemporaneous physical and X-ray 
evaluations of the right knee were within normal limits.  An 
impression of a possible right knee contusion or sprain was 
advanced.  A March 1976 orthopedic evaluation reports that 
the veteran complained of intermittent sharp right and left 
knee pain of one month's duration.  He denied having 
sustained any knee trauma.  An impression of bilateral 
chondromalacia patella was advanced.  At his March 1976 
physical examination for service separation, the veteran was 
diagnosed with bilateral chondromalacia patella.  

Private clinical documentation dated in April 1997 indicates 
that the veteran complained of a locked right knee.  He 
reported that his knee had locked approximately five days 
prior to the evaluation when he was working on his car and 
heard his joint pop.  The veteran was diagnosed with a torn 
right knee medial meniscus.  The veteran subsequently 
underwent a right partial arthroscopic medial meniscectomy 
and chondroplasty.  

In his October 2002 application to reopen his claim of 
entitlement to service connection, the veteran indicated that 
he had initially manifested a bilateral knee disorder during 
active service while working as an aircraft mechanic.  He 
recalled that treating military medical personnel had 
informed him that his knee pain "may be arthritis due to the 
exposure to cold weather in Germany (1974)."  The veteran 
stated that he had been treated with aspirin during active 
service and subsequently underwent a post-service right knee 
meniscal excision.  

In his April 2004 notice of disagreement, the veteran 
reiterated that he had been treated for and diagnosed with 
chondromalacia patella of the knees during active service.  

At a June 2004 VA examination for compensation purposes, the 
veteran was diagnosed with "mild bilateral medial 
compartment osteoarthritis."  The examiner commented that 
"chondromalacia patellae, bilateral knees, not found."  

At the April 2007 videoconference before the undersigned 
Veterans Law Judge, the veteran testified that he had 
initially manifested and been diagnosed with a chronic 
bilateral knee disorder during active service.  He stated 
that he was constantly kneeling and striking his knees 
against objects while servicing aircraft during active 
service.  

At an October 2007 VA examination for compensation purposes, 
the veteran was diagnosed with mild bilateral knee medial 
compartment osteoarthritis.  The examiner commented that:

Following a careful review of the C-file, 
veteran's medical record, and current 
findings, it is my medical opinion that 
the current diagnosis of mild bilateral 
knee medial compartment osteoarthritis is 
less likely than not related to service.  
Based on the radiologic findings of mild 
osteoarthritis, this is less likely 
associated with trauma.  This is more 
likely related to veteran's marked 
obesity.  ...  Also based on the interval 
of veteran's military service and current 
findings, it is less likely than not that 
the osteoarthritis is related to service.  

In his May 2008 Appellant's Post-Remand Brief, the accredited 
representative advanced that the report of the October 2007 
VA examination for compensation purposes "lack[s] the 
scientific basis needed to buttress the conclusions 
reached."  He opined that the evaluation was of "very 
limited, if any probative value." 


The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records indicate that 
he was seen for right knee and left knee pain, and that he 
was diagnosed with bilateral chondromalacia patellae of the 
knees by military medical personnel.  However, he was found 
specifically not to exhibit chondromalacia patella at the 
June 2004 VA examination for compensation purposes.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Post-service records reveal that the veteran was diagnosed 
with a torn right knee medial meniscus in April 1997 and 
underwent a subsequent right medial meniscectomy.  Bilateral 
medial compartment osteoarthritis was diagnosed at both the 
June 2004 and the October 2007 VA examinations for 
compensation purposes.  However, no competent medical 
professional has attributed either the veteran's 
post-operative right knee disability or his medial 
compartment osteoarthritis of the knees to active service.  

The veteran asserts that his chronic right knee and left knee 
disabilities were initially manifested during active service 
and/or etiologically related to trauma associated with his 
military duties.  The veteran's claims are supported solely 
by his own testimony and written statement on appeal.  The 
Court has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The Board recognizes that the veteran is competent to 
describe his symptoms both during and after service, and that 
his reports have some probative value.  However, as noted, 
the examiner at the October 2007 VA examination for 
compensation purposes specifically negated the existence of 
an etiological relationship between active service and the 
veteran chronic knee disabilities.  Instead, the physician 
attributed the veteran's osteoarthritis to his obesity.  The 
examiner considered the veteran's lay reports and the medical 
history as documented in the claims file.  The Board finds 
this opinion of a competent health care provider to 
ultimately be the most persuasive and probative evidence of 
record as to the matter of a relationship between his current 
knee disabilities and service.

In addressing the accredited representative's assertion that 
the report of the October 2007 is deficient and of little 
probative value, the Board observes that the accredited 
representative identified no specific deficiency in the 
examination report and presented no competent evidence to 
rebut the examiner's opinion.  The Board finds that this 
examination report appears to be thorough and based on 
consideration of the documented record and the veteran's lay 
reports as to his history.  Therefore, the Board finds the 
report of this examination to be adequate, and, in fact, the 
Board finds the opinion offered therein the most probative 
evidence of record.  Consequently, the Board concludes that 
service connection is not warranted for either a chronic 
right knee disorder or a chronic left knee disorder.  


ORDER

Service connection for a chronic right knee disorder to 
include medial meniscectomy residuals, chondromalacia 
patella, and osteoarthritis is denied.  

Service connection for a chronic left knee disorder to 
include chondromalacia patella and osteoarthritis is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


